Order entered January 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00872-CV

                 IN THE INTEREST OF L.M.C AND E.H.C., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54113-2010

                                           ORDER
       By postcard dated September 30, 2013 we notified Court Reporter Indu Bailey that the

reporter’s record in this case was overdue. We directed Ms. Bailey to file the reporter’s record

within thirty days. In response, Ms. Bailey notified the Court that no designation or payment

arrangements had been made to produce the record. The Court then directed appellant to provide

verification that he had paid for or made arrangements to pay for the record, or that he had been

found entitled to proceed without payment of costs. By letter dated October 25, 2013, appellant

notified the Court that he had “requested the reporter’s record and has made payment and further

payment arrangements with the reporter.”      Therefore, we ORDER Indu Bailey to file the

reporter’s record within THIRTY DAYS of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE